Exhibit 10.1

Press

Release

Source:

Senetek PLC

Senetek PLC in Dispute with Marketer of Pyratine-6™

Investor Update Conference Call Set for March 7

NAPA, Calif., March 4, 2008/ PRNewswire-First Call/ — Senetek PLC (OTCBB:
SNKTY), a Life Sciences company engaged in the development of technologies that
target the science of healthy aging , today announced it has entered into a
contractual dispute resolution process with Triax Aesthetics LLC, the
privately-held specialty pharmaceuticals marketer which Senetek licensed in
August 2007 to sell a line of skincare products featuring Senetek’s new
Pyratine-6™ active ingredient to dermatologists and other physicians who
prescribe or dispense products and to chain drug stores for sale at the
pharmacist’s counter.

Senetek also announced that it will conduct a teleconference for investors on
Friday, March 7, 2008 at 9:00 a.m. Pacific time, 12:00 p.m. Eastern time, at
which Senetek management will give an update on the business including the
appointment of two veteran sales and marketing executives and a Vice President
of Communications. The domestic dial-in number will be 877-593-8638 and the
international dial-in number will be 706-634-9240, conference ID 37979186.
Replay of the conference call will be available until March 14, 2008, domestic
replay dial-in 800-642-1687, international replay dial-in 706-645-9291, replay
conference ID 37979186.

*     *     *     *

About Senetek PLC

Senetek PLC (OTCBB: SNKTY) is a Life Sciences company engaged in the development
of breakthrough technologies that target the science of healthy aging. The
Company’s extensive research collaborations have resulted in a strong pipeline
of patented compounds and products with broad therapeutic applications and a
leading presence in dermatology. Senetek collaborates with established specialty
pharmaceutical companies in the final development and marketing of its
proprietary products, most recently resulting in the development of the
best-selling anti-aging product sold in the North American physician market. For
more information, visit the company’s website at http://www.senetekplc.com.

This news release contains statements that may be considered ‘forward-looking
statements’ within the meaning of the Private Securities Litigation Reform Act.
Forward-looking statements by their nature involve substantial uncertainty, and
actual results may differ materially from those that might be suggested by such
statements. Important factors identified by the Company that it believes could
result in such material differences are described in the Company’s Annual Report
on Form 10-K for the year 2006. However, the Company necessarily can give no



--------------------------------------------------------------------------------

assurance that it has identified or will identify all of the factors that may
result in any particular forward-looking statement materially differing from
actual results, and the Company assumes no obligation to correct or update any
forward-looking statements which may prove to be inaccurate, whether as a result
of new information, future events or otherwise.

Company contact:

Marjorie Hays

Vice President, Communications

Senetek, PLC

1-707-226-3900 ext. 102